Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Response
This is in response to Applicant’s amendment/response filed on 05/09/2022, which has been entered and made of record.

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: Claims 1 – 16 and 18 – 20 are allowed. Applicant’s arguments regarding independent claims 1, 19 and 20 (See Remarks filed 05/09/2022) have been fully considered and are persuasive.

Regarding independent claims 1, 19 and 20, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: construct a model of the one or more faces based on a depth map and a texture map, the depth map including at least spatial data of the one or more faces, and the texture map includes surface characteristics of the one or more faces; modify a contrast condition associated with visible skin for each of the detected one or more faces based on the model; and process the one or more face regions to generate a final image.

____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666